Citation Nr: 1626668	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

1. Entitlement to an effective date earlier than August 27, 2010 for the grant of service connection for asbestos related lung disease (pleural plaques).

2.  Entitlement to a higher initial rating for asbestos related lung disease (pleural plaques), rated as 10 percent from August 27, 2010, noncompensable from May 7, 2013, and 10 percent disabling from September 18, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White Rive Junction, Vermont.

In a January 2011 rating decision, the RO denied service connection for diminished lung capacity. 

In a May 2013 rating decision, the RO granted service connection for asbestos related lung disease (pleural plaques), claimed as diminished lung capacity, and assigned a 10 percent disability evaluation from August 27, 2010 and a noncompensable evaluation form May 7, 2013.  The Veteran filed a timely appeal regarding the initial rating and the assignment of the effective date for the grant of service connection.  

In an April 2014 rating decision, the RO assigned a 10 percent disability rating for the Veteran's service connected asbestos related lung disease, effective September 18, 2013. 

A Travel Board hearing before the undersigned Veterans Law Judge was held at the RO in September 2014.  Although the Veteran was not present for the hearing, his representative provided evidence on his behalf.  A transcript of the representative's presentation has been associated with the claims file.

At the time of the September 2014 hearing, the Veteran's representative submitted additional evidence to the Board and indicated that he was waiving initial RO consideration.  See Board Hearing Transcript at pg. 2. 

The VBMS electronic system includes a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in April 2016, naming the Vermont Office of Veterans Affairs as his accredited representative.  However, this attempted change of representation is not effective as it was filed more than 90 days subsequent to the Certification of Appeal in June 2014 and was not accompanied by a Motion for Good Cause to Change Representation under 38 C.F.R. § 20.1304(b). As such, Vietnam Veterans of America remains as the Veteran's duly appointed Veterans Service Organization for the purposes of rendering this decision.

The issue of entitlement to service connection for heart disease as secondary to the service-connected asbestos related lung disease has been raised by the record during the Travel Board hearing.  In June 2016, the Veteran filed new claims for service connection for lumbar spine condition, neuropathy of the lower extremities, and dyspnea.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  There is no claim or communication prior to August 27, 2010, that may be considered a formal or informal claim for service connection for asbestos related lung disease (pleural plaques).

2.  Throughout the entire appeal period beginning August 27, 2010, pulmonary function testing (PFT) shows the Veteran's Forced Vital Capacity (FVC) was between 75 to 80 percent predicted and his Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) was between 66 to 80 percent predicted, with no evidence of a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or a requirement of outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 27, 2010, for service connection for asbestos related lung disease (pleural plaques) are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for a rating in excess of 10 percent for asbestos related lung disease (pleural plaques) have not been met for the period from August 27, 2010 to May 7, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.97, Diagnostic Codes 6899-6833, 6845 (2015).

3.  The criteria for a 10 percent disability rating, but no higher, for asbestos related lung disease (pleural plaques) have been met from May 7, 2013 to September 18, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.97, Diagnostic Codes 6899-6833, 6845 (2015).

4.  The criteria for a rating in excess of 10 percent for asbestos related lung disease (pleural plaques) have not been met for the period from September 18, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.97, Diagnostic Codes 6899-6833, 6845 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This appeal arises from disagreement with an evaluation and effective date following the grant of service connection for asbestos related lung disease (pleural plaques).  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The AOJ assisted the Veteran in substantiating his claim by scheduling him for multiple VA examinations and by obtaining his service, VA, and private treatment records. 

II.  Entitlement to an Earlier Effective Date

The Veteran is seeking an effective date earlier than August 27, 2010, for the award of service connection for asbestos related lung disease (pleural plaques). 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In the instant case, the Veteran filed an informal claim for service connection for exposure to asbestos while aboard the USS Wasp (CVS-18), which was received by VA on August 27, 2010.  In a statement submitted also received by VA on August 27, 2010, the Veteran's representative reported that the Veteran was exposed to asbestos aboard the USS Wasp (CVS-18) from August 1966 to February 1970.  In his January 2011, notice of disagreement, the Veteran reported that for 10 months, the USS Wasp (CVS-18) was docked in the Boston Naval Shipyard for a complete overhaul.  He claimed that he worked in the boiler room and helped remove all boiler tubes, fire box bricks, and all asbestos insulation from the boiler and steam pipes.  The Veteran's records, including his DD Form 214, show that he served in the Navy from June 25, 1966 to February 27, 1970.  He served on the USS Wasp (CVS018) and his primary military occupational specialty was boiler technician.  

In a May 2013 rating decision, the RO granted service connection for asbestos related lung disease (pleural plaques), effective August 27, 2010, the date of claim. 

During the September 2014 Travel Board hearing, the Veteran's representative asserted that the Veteran had restrictive lung issues well before the effective date assigned in 2010.  The representative referred to the Veteran's treatment records dated in January 2008, in which the doctor specifically stated that there was possible infiltrate in the mid-right and lower lung and left lung likely calcified pleural plaques.  Also, in May 2009, Dr. T. Prendergast requested an evaluation for restrictive lung issues.

The Board notes that VA treatment records showed evidence of pleural plaques prior to August 27, 2010.  On December 29, 2006, the impression was mild bronchial cuffing; probable pleural plaques.  On January 25, 2008, the impression was nodular opacity mid left lung, which were likely calcified pleural plaques.  A CT scan dated on May 22, 2008, revealed pleural plaques suggestive of asbestos exposure.  Also, a May 2009 pulmonary consult noted the Veteran's reports of asbestos exposure in the Navy while working in the boiler room.  Dr. T. Prendergast reviewed the May 2008 CT scan along with a follow-up CT scan of the chest in February 2009, that showed no interval change, and considered the Veteran's concerns about the possibility of asbestosis as well as the bilateral pleural plaques that were strongly suggestive of asbestos exposure.  Dr. T. Prendergast found that there was no interstitial scarring and no clubbing or inspiratory crackles on physical examination, and opined that the diagnosis of asbestosis was unlikely.  

In May 2009, Dr. T. Prendergast ordered pulmonary function testing.  The record noted that the Veteran was 61 years, was never a smoker, and had a history of asbestos exposure.  Dr. T. Prendergast reported that July 2009 PFT results showed a mild degree of restriction, and in light of the Veteran's normal diffusing capacity, was probably explained by the Veteran's obesity.  Dr. T. Prendergast stated that the extensive pleural calcification from the Veteran's prior asbestos exposure may be contributing; however, he did not appear to have progressive pulmonary disability related to asbestos exposure.  Dr. R. Prendergast reported that the Veteran had a relatively normal PFT.  

The Board acknowledges that the Veteran experienced lung symptomatology prior to August 27, 2010, and that there was evidence prior to his August 27, 2010 claim that suggested that his pleural calcification was related to his prior asbestos exposure.  However, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared, or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

It has neither been alleged nor has it been shown on review of the record that there is a claim or communication prior to August 27, 2010 that may be considered a formal or informal claim for service connection for an asbestos related lung disorder (pleural plaques).  Therefore, based on the above-stated facts and regulations, the Board finds that the legally correct date for the award of service connection for asbestos related lung disorder (pleural plaques) is August 27, 2010, the date VA received the Veteran's original claim of entitlement to service connection for such disability.  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied. 

III.  Entitlement to a Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Turning to the facts in the instant case, the Veteran's service-connected asbestos related lung disease (pleural plaques) is rated under Diagnostic Code 6899-6833.  Diagnostic Code 6899 is used to identify restrictive lung diseases that are not specifically listed in the schedule, but that are instead rated by analogy to similar disabilities under 38 C.F.R. § 4.97.  38 C.F.R. §§ 4.20, 4.27 (2015).  In this regard, hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  Here, the Veteran's restrictive lung disability is currently rated as analogous to asbestosis. 38 C.F.R. § 4.20 (2015).  The Board agrees that Diagnostic Code 6833 is the most appropriate because it pertains specifically to the relevant service-connected disability in the Veteran's case: asbestos related lung disease (pleural plaques).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  There is no evidence of diaphragm paralysis or paresis; a spinal cord injury; kyphoscoliosis, pectus excavatum or pectus carinatum; traumatic chest wall defect, pneumothorax, or hernia; or post-surgical residuals causing fibrosis.  The Board notes that neither the Veteran nor his representative has requested that another diagnostic code be used to evaluate his service-connected disability.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6833. 

Under Diagnostic Code 6833, a 10 percent rating requires FVC of 75 to 80 percent predicted, or; DLCO (SB) Method] of 66 to 80 percent predicted.  A 30 percent rating requires FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.   A 100 percent rating requires FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires continuous outpatient oxygen therapy. 
38 C.F.R. § 4.97, Diagnostic Code 6833. 

In the discussion below, the Board has also considered that the Veteran's disability may also be rated under a general rating formula for restrictive lung disease as lung injuries and other disabilities under Diagnostic Codes 6840 through 6845.  See 38 C.F.R. § 4.97.  While the rating criteria under Diagnostic Codes 6833 and Diagnostic Codes 6840 through 6845 are largely the same, Diagnostic Codes 6840 through 6845 include two additional limitations (right ventricular hypertrophy and episode(s) of acute respiratory failure) that warrant a 100 percent disability rating that are not included in criteria under Diagnostic Code 6833. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance. Note (1) provides that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20 percent disabling. Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement. Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated. 38 C.F.R. § 4.97.

The provisions of 38 C.F.R. § 4.96(d) clarify the use of pulmonary function test (PFT) results in evaluating respiratory conditions, but do not alter specific ratings under the affected diagnostic codes. This regulation entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections. 38 C.F.R. § 4.96(d)(1)-(7) (2015).

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4). 

In the present case, the Veteran has had pulmonary function testing performed on several occasions.

In a statement received on August 27, 2010, the Veteran's representative reported that the Veteran had 30 % reduced lung capacity in both lungs.  

VA treatment records included a May 2009 CT scan that revealed calcified pleural plaque suggesting asbestos exposure.  In May 2009, Dr. T. Prendergast noted that the Veteran was 61 years, was never a smoker, and had a history of asbestos exposure.  Dr. R. Prendergast reported that the Veteran had a relatively normal PFT.  A September 2009 pulmonary note reported that the Veteran had asbestos exposure, but no parenchymal disease secondary to asbestosis and exertional dyspnea was probably secondary to deconditioning considering the recent work-up by Dr. T. Prendergast.  An October 2010 VA treatment record noted possible hypertension and subsequent treatment records identified hypertension as an active problem. 

On May 2011 VA respiratory conditions examination disability benefits questionnaire (DBQ), the Veteran was diagnosed with asbestos related lung disease.  The examiner reported that there was no cardiac history of hypertension, dizziness, syncope, angina, or fatigue.  There was a history of dyspnea.  There was no pulmonary history of productive cough, non-anginal chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, RVH, pulmonary hypertension, chronic pulmonary mycosis, sleep apnea, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound with retained missile in lung, pulmonary embolism, or pleurisy with empyema.  On examination, there was no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  A PFT revealed pre-bronchodilator FVC of 75 percent of predicted value.  A post-bronchodilator PFT was not reported.  The PFT interpretation showed that the spirometry revealed a mild ventilatory defect with mild restriction.  A body mass index of greater than 40 was noted as a possible explanation.  Gas transfer was mildly reduced.  The Veteran reported that he currently was not employed.  The examiner found that there was no effect on the Veteran's usual occupation.  In regards to the effects of the problem on usual daily activities, the asbestos related lung disease caused dyspnea and cough with mild exertion.  Based on the evidence during the appeal period from August 27, 2010 and prior to May 7, 2013, including the PFT results on May 2011 VA respiratory examination, the Veteran's disability fell within the limits of the 10 percent rating criteria, as the Veteran's FVC was between 75 and 80 percent predicted.  

A May 2013 VA respiratory disability benefits questionnaire (DBQ) included a diagnosis of asbestos related lung disease.  The examiner indicated that the Veteran did not have asthma, bronchiectasis, sarcoidosis, pulmonary embolism and related diseases, bacterial lung infection, mycotic lung infection, pneumothorax, gunshot/fragment wound, cardiopulmonary complications, respiratory failure, or tumors or neoplasms. The examiner noted that the Veteran's respiratory condition required the intermittent use of inhaled medications.  The examiner stated that the PFT results reported below accurately reflected the Veteran's current pulmonary function.  The examiner also indicated that the Veteran did not have multiple respiratory conditions.   PFT results showed a pre- bronchodilator FVC of 83 percent of predicted value and pre-bronchodilator DLCO (SB)) of 72 percent of predicted value.  The examiner indicated that the PFT results showed that the FVC percent of predicted value most accurately reflected the Veteran's level of disability.  The VA examiner reported that post-bronchodilator PFT was not completed because it was not indicated by the Veteran's condition.  The examiner explained that the PFT revealed normal spirometry.  The examiner added that the gas transfer was mildly reduced, which was consistent with anemia, pulmonary vascular disorder, or a pulmonary parenchymal disorder.  The examiner determined that the Veteran's respiratory condition did not impact his ability to work.  The Veteran volunteered during the week at a Veteran's Family Outreach facility in which he answered phones Monday through Friday in the morning.  

Here, the PFT included only pre-bronchodilator results, for which the examiner explained that post-bronchodilator PFT was not indicated by the Veteran's condition and that his spirometry was normal.  See 38 C.F.R. § 4.96(d)(4).   Based on the pre-bronchodilator FVC of 83 percent of predicted value, it appears that the Veteran's disability did not fall within the limits of any compensable rating criteria.  However, the pre-bronchodilator DLCO (SB) of 72 percent of predicted value did fall within the limits of the 10 percent rating criteria.  

The Board notes that the VA examiner checked a box indicating that the PFT results showed that the FVC percent of predicted value most accurately reflected the Veteran's level of disability.  However, because the May 7, 2013 VA respiratory DBQ also included PFT results that indicated that the Veteran's disability fell within the 10 percent rating criteria, resolving all reasonable doubt in favor of the Veteran, the Board concludes a 10 percent rating is warranted for the period beginning May 7, 2013.  At no point thereafter has the FVC been less than 75 percent predicted or DCLO (SB) been less than 66 percent predicted to warrant any higher (30, 60, or 100 percent) ratings.  

Additionally, there is no evidence that indicates the Veteran suffers from any of the other complications that warrant a 100 percent rating under Diagnostic Codes 6833 and 6845.  The evidence does not show maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires continuous outpatient oxygen therapy, or; right ventricular hypertrophy, or; episode(s) of acute respiratory failure.  Also, on March 2014 VA respiratory conditions DBQ, the examiner noted that the Veteran to date had decent PFT results, used an inhaler infrequently, and it had been stated by a pulmonologist that the Veteran's dyspnea was more a result of deconditioning and his 150 pound weight gain since service than for his asbestosis lung disease.  An associated March 2014 CT scan revealed no acute cardiopulmonary disease.  The Board notes that VA treatment records include a diagnosis of hypertension; however, there is no indication that the Veteran has been specifically diagnosed with pulmonary hypertension.  Overall, the record does not establish the Veteran is entitled to a rating in excess of 10 percent at any point during the appeal period from August 27, 2010.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, specifically the PFT results, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence does not support a finding for an initial rating in excess of 10 percent for asbestos related lung disease (pleural plaques) at any time during the appeal period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Finally, the Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's disability, as summarized above, are fully contemplated by the schedular rating criteria.  In this case, the Veteran's service-connected disorder has been manifested by, a FVC between 75 to 80 percent of predicted value, and a DLCO (SB) between 66 to 80 percent predicted. These results are fully contemplated by the assigned diagnostic criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Id.  However, the Board notes that there have been no hospitalizations for the Veteran's asbestos related disease during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. §  4.1. 

The Board further notes that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional impairment that has not been attributed to a specific, compensable disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Given the foregoing, the Board concludes that referral of this claim for consideration of an extra-schedular rating, for any portion of the appeal period from August 27, 2010, is not warranted.  See Thun, 22 Vet. App. at 115-16.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In connection with the Veteran's claim for an increased rating, he also submitted a claim for a TDIU.  Such was considered and denied by the RO in the April 2014 rating decision.  The Veteran has not appealed that decision, and in the Board's view this adjudication by the RO reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Moreover, the record reflects that, while the Veteran is not employed, the April 2011 Decision Review Officer Conference Report and May 2013 VA examination, reflect that the Veteran volunteered during the week at a Veteran's Family Outreach facility in which he answered phones Monday through Friday in the morning.  Furthermore, the May 2011 VA examiner found that there was no effect on the Veteran's usual occupation.  The May 2013 VA examiner determined that the Veteran's respiratory condition did not impact his ability to work.  Also, the March 2014 VA examiner reported that she had reviewed the medical evidence and opined that the Veteran's service-connected asbestosis did not prohibit him from all forms of physical and/or sedentary forms of employment.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of asbestos related lung disease (pleural plaques) under consideration, pursuant to Fenderson, and that, except to the extent herein granted, the claims for higher ratings are denied.  In reaching these conclusions, the Board has favorably applied the benefit-of-the-doubt doctrine in granting a 10 percent rating for asbestos related lung disease (pleural plaques) for the appeal period from May 7, 2013 to September 18, 2013, but finds that the preponderance of the evidence is against assignment of a rating in excess of 10 percent for asbestos related lung disease (pleural plaques) at any pertinent point throughout the entire appeal beginning August 27, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

















	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to August 27, 2010 for the award of service connection for asbestos related lung disease (pleural plaques) is denied.

Entitlement to a rating in excess of 10 percent for asbestos related lung disease (pleural plaques) for the period from August 27, 2010 to May 7, 2013 is denied.

Entitlement to a 10 percent rating, but no higher, for asbestos related lung disease (pleural plaques) for the period from May 7, 2013 to September 18, 2013 is granted.

Entitlement to a rating in excess of 10 percent for asbestos related lung disease (pleural plaques) for the period from September 18, 2013 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
















Department of Veterans Affairs


